Citation Nr: 0923861	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-38 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected compression fracture of L2 with 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

The Veteran testified at a personal hearing before a Decision 
Review Officer, sitting at the RO in February 2006.  A 
transcript of the hearing is associated with the claims file.


FINDING OF FACT

Service-connected compression fracture of L2 with 
degenerative joint disease of the lumbar spine is manifested 
by range of motion of the thoracolumbar spine of 80 degrees 
forward flexion with pain at 70 degrees, 20 degrees extension 
with pain at 15 degrees, bilateral flexion to 20 degrees with 
pain at 15 degrees and bilateral rotation to 25 degrees with 
pain at 15 degrees with no additional limitation of motion as 
a result of repetition. 


CONCLUSION OF LAW

The criteria for rating in excess of 20 percent for service-
connected compression fracture of L2 with degenerative joint 
disease of the lumbar spine have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5242 (2008).

	



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has 
been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in September 2004, prior to the initial 
rating decision issued in November 2004.  Additional VCAA 
letters were sent in February 2006 and October 2008.  The 
October 2008 letter contained notice as to disability ratings 
and effective dates.  

With regard to the Veteran's initial rating claim, the Board 
notes that such a claim is generally considered to be a 
"downstream" issue from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the Veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
Veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  Further, 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  In this case, the Veteran has not alleged that he 
has suffered any prejudice as to the lack of pre-adjudicatory 
notice as to disability ratings and effective dates.  

Additionally, the Board observes that the notice issued in 
September 2004 was fully compliant with the VCAA by informing 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  Thus, with regard to the 
Veteran's service connection claim, all VCAA notice 
requirements were met. 

Additionally, a statement of the case (SOC) or supplemental 
statement of the case (SSOC) constitutes a "readjudication 
decision" that complies with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, 
providing the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See id., citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  In this 
case, subsequent to the notice as to disability ratings and 
effective dates, the Veteran's claim was readjudicated in a 
March 2009 SSOC.

Thus, the Board finds that there has been no prejudice to the 
Veteran, and any defect of notice has not affected the 
fairness of the adjudication on the initial rating issue.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity 
or impose duty on VA to provide notice on receipt of every 
piece of evidence or information). 
VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of October 2004, May 2006, and November 2008 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claim.

With respect to the Veteran's VA examinations, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA findings obtained in this case 
are more than adequate, as they are predicated on a full 
reading of the private and VA medical records in the 
Veteran's claims file, the medical history provided by the 
Veteran, and thorough clinical examinations, to include 
necessary and appropriate testing.  Accordingly, the Board 
finds that VA's duty to assist by obtaining a VA examination 
in this case has been met.  38 C.F.R. § 3.159(c) (4).  
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's lumbar spine disability.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the Veteran's 
service-connected disability.

The Veteran's service-connected lumbosacral strain is 
assigned a 20 percent rating evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2008).  The Veteran 
contends that he suffers constant pain, to include pain that 
wakes him at night, and that his symptoms resulted in his 
being laid-off from work.  Thus, he argues that a higher 
rating should be assigned.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran filed his claim for service connection in June 
2004; thus, the rating criteria for evaluating disabilities 
of the spine effective September 26, 2003, are applicable.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also 
corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  These 
new regulations revised the schedular criteria for the rating 
of all spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5235-5242 (2008).

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating. 

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided 
that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

During the appeal period, the Veteran was afforded two 
examinations, in October 2004 and November 2008.  Subjective 
complaints included having pain all of the time, exacerbated 
by standing, stooping, lifting and pulling heavy objects.  
The Veteran denies the use of assistive devices.  
Additionally, he has indicated that he did not need to miss 
work due to his symptoms, but that his symptoms resulted in 
his being laid-off due to his physical limitations.  At both 
examinations, the examiner observed straight, normal gait, a 
non-tender spine, and negative straight leg raise.  

In October 2004, range of motion was to 80 degrees forward 
flexion with pain at 70 degrees, 20 degrees extension with 
pain at 15 degrees, bilateral flexion to 20 degrees with pain 
at 15 degrees and bilateral rotation to 25 degrees with pain 
at 15 degrees.  The total combined range of motion without 
pain was 145 degrees.  X-rays showed generalized osteoporosis 
and degenerative joint disease/osteophytosis of the lumbar 
spine.   

At the November 2008 VA examination, range of motion was to 
70 degrees flexion, 30 degrees extension, 30 degrees 
bilateral flexion, 45 degrees left rotation, and 50 degrees 
right rotation.  These measurements were noted to be the 
point at which pain began.  However, the examiner noted that 
forward flexion increased to 90 degrees with repetition.  He 
commented that the Veteran had been laid-off from work, but 
that when working the Veteran's ability to lift was limited 
to 40 pounds or less.  X-rays findings suggested osteopenia 
and reflected multiple compression fractures of the thoracic 
and lumbar spine.

VA and private treatment records are also associated with the 
claims file.  Additionally, examination of the thoracolumbar 
spine was included in a May 2006 VA examination related to a 
separate claim.  However, the Board does not find any 
additional objective evidence in these records that reflect a 
severity other than that noted at the VA examinations 
detailed above.  The Board does note that a positive straight 
leg raise on the right side was found at the May 2006 VA 
examination.  However, such radicular symptoms were not 
present in November 2008; thereby indicating that they had 
resolved.  

Based on the above, the Board finds that a rating in excess 
of 20 percent is not warranted for the Veteran's service-
connected spine disability.  The medical evidence of record 
demonstrates neither flexion of the thoracolumbar spine to 
less than 30 degrees nor ankylosis of the spine.  Therefore, 
the Board determines that the preponderance of the evidence 
is against a rating in excess of 20 percent for the Veteran's 
disability under Diagnostic Codes 5235-5242.  

The Board has considered the effects of pain on the 
functional impairment resulting from the Veteran's lumbar 
spine disability.  However, the Board finds that the effects 
of pain reasonably shown to be due to the Veteran's service-
connected compression fracture of L2 with degenerative joint 
disease of the lumbar spine are contemplated in the 20 
percent rating assigned by the RO.  There is no indication 
that pain, due to the Veteran's back disability, has caused 
functional loss greater than that contemplated by the 20 
percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca.  In fact, the November 2008 VA examiner found that 
the Veteran's forward flexion increased with repetition.  
Accordingly, a higher rating based on the impact of pain is 
not warranted.

Additionally, the Board gave consideration has also been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4 (2008), as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held 
that it is possible to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994). 

Although the record shows the presence of degenerative joint 
disease established revealed by X-rays, the Board notes that 
the Veteran's limitation of motion is compensated under the 
assigned diagnostic codes.  Therefore, the Veteran is not 
entitled to a separate rating under Diagnostic Code 5003.  

Moreover, no actual neurological disorder has been diagnosed 
so as to require assignment of a separate rating for a 
neurological disorder at any time.  The Board acknowledges 
the positive straight leg raise in May 2006, but that symptom 
alone does not equal a neurological disorder.  Additionally, 
such symptom by itself does not reflect a change in severity 
so as to warrant the staging of ratings.  See Fenderson.  

The Board has considered the Veteran's own statements 
regarding the claimed severity of his service-connected 
compression fracture of L2 with degenerative joint disease of 
the lumbar spine.  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of the severity of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   In this case, the Board observes that the November 
2008 VA examiner indicated that the Veteran's limited motion 
was likely due to inflexibility of his hamstrings rather than 
his service-connected back disability. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent and 
probative evidence in favor of the Veteran's claims, the 
preponderance of the evidence is against the Veteran's claim 
for a rating in excess of 20 percent for his service-
connected spine disability.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal, and 
his service connection claims must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected compression fracture of 
L2 with degenerative joint disease of the lumbar spine 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The Veteran's symptoms fall well within the 
schedular rating criteria. 

The Board acknowledges that the Veteran apparently lost his 
job because of his physical limitations.  The Board is 
sympathetic to the Veteran's situation; however, the loss of 
a particular vocational position alone does not indicate that 
the Veteran's symptoms are not sufficiently contemplated in 
the rating schedule.  As noted above, the physical 
limitations that led to the Veteran's loss of work are not 
outside of the rating criteria.  Moreover, the November 2008 
VA examiner attributed at least some of the Veteran's 
limitation to a disorder other than the service-connected 
spine disability.  Thus, the Board determines that the rating 
criteria are not inadequate, and an extraschedular referral 
is not necessary in this case.  


ORDER

A rating in excess of 20 percent for service-connected 
compression fracture of L2 with degenerative joint disease of 
the lumbar spine is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


